Case 3:19-cv-00277-DPM Document 82 Filed 01/15/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
DEMETRIUS CRUTCHFIELD
#31816-009 PLAINTIFF
v. No. 3:19-cv-277-DPM
ANTHONY CARTER, Nurse,
Greene County Detention Center, et al. DEFENDANTS
ORDER

On de novo review, the Court adopts Magistrate Judge Deere’s
careful recommendation, Doc. 78, and overrules Crutchfield’s
objections, Doc. 81. FED. R. Civ. P. 72(b)(3).

Two notes on the excessive force claim: First, Crutchfield says
that he moved to subpoena the video footage and doesn’t know why
the Court didn’t grant the motion. But that motion was filed in
Crutchfield’s other lawsuit, not in this case. Doc. 35 in E.D. Ark. No.
3:19-cv-276-BSM-JTK. Second, Crutchfield says he wasn’t being
disruptive. Doc. 81 at 3. But Defendants supported their motion with
sworn affidavits about what happened that day. Doc. 67-7 & Doc. 67-8.
Crutchfield can’t rest on the allegations in his unsworn complaint and
objections. Doc. 2 & Doc. 81. Instead, he must meet proof with proof to

show a genuine issue of material fact. Conseco Life Insurance Co. v.

Williams, 620 F.3d 902, 910 (8th Cir. 2010). He hasn't.
Case 3:19-cv-00277-DPM Document 82 Filed 01/15/21 Page 2 of 2

Motions for summary judgment, Doc. 65 & 74, granted.
Crutchfield’s remaining claims will be dismissed with prejudice.

So Ordered.

 

D.P. Marshall Jr.
United States District Judge
